By the Court.

Lumpkin, J.,
delivering the opinion.
We hold that the court was clearly wrong in deciding that the certiorari was applied for within six months “from *43and after the trial,” as the party is bound by law to do. (Cobb, 528.)
The trial took place on the 27th of November, 1857; and the petition for certiorari was filed the 28th of May, '1858. Count the six months as beginning to run the day after the trial, namely, the 28th of November, and the six months would be out at the end of the 27th of May. You cannot, of course, count the 28th of November and the 28th of May; but must include one and exclude the other. But a proper construction of the act would require the count to begin on the 27th of November. “From and after,” are the words of the statute.
As to the enumeration of the days of the several months, that is never done, when the count is by months.
Judgment reversed.